Citation Nr: 0946288	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  06-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for the residuals of a 
fracture of the left leg.

5.  Entitlement to service connection for a left knee 
disability, to include as secondary to the residuals of a 
fracture of the left leg.

6.  Entitlement to service connection for a right knee 
disability, to include as secondary to the residuals of a 
fracture of the left leg.

7.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to the residuals of a 
fracture of the left leg.

8.  Entitlement to service connection for a disability of the 
right Achilles tendon, to include as secondary to the 
residuals of a fracture of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2005 and January 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims of entitlement to service 
connection for bilateral hearing loss, tinnitus, 
hypertension, the residuals of a fracture of the left leg, a 
left knee disability, to include as secondary to the 
residuals of a fracture of the left leg, a right knee 
disability, to include as secondary to the residuals of a 
fracture of the left leg, a lumbar spine disability, to 
include as secondary to the residuals of a fracture of the 
left leg, and a disability of the right Achilles tendon, to 
include as secondary to the residuals of a fracture of the 
left leg.

With respect to the claims of entitlement to service 
connection for the residuals of a fracture of the left leg, a 
left knee disability, and a right knee disability, these 
claims were previously denied and the Veteran did not perfect 
timely appeals of those denials.  See 38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Since the last denials, additional service treatment records 
that were not of record at the time of the previous denials 
have been associated with the record.  Because the newly 
received service treatment records are relevant to the 
previously denied claims in that they demonstrate complaints 
of a fracture and joint problems that may have been chronic 
in nature at the time of the Veteran's separation from 
service, and because these records were not of record at the 
of the last final denial of the claims and are relevant to 
the previously denied claims, VA will reconsider the claims 
on the merits.  38 C.F.R. § 3.156(c) (2009).

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, the residuals of a fracture of the 
left leg, and left and right knee disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any aspect thereof.

2.  The Veteran's lumbar spine disability first manifested 
many years after his separation from service and is not 
related to his service or to any aspect thereof, including an 
alleged fracture of the left leg.

3.  The Veteran's disability of the right Achilles tendon 
first manifested many years after his separation from service 
and is not related to his service or to any aspect thereof, 
including an alleged fracture of the left leg.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  A lumbar spine disability was not incurred in or 
aggravated by the Veteran's active service, and is not 
proximately due to or the result of, or aggravated by, an 
alleged in-service fracture of the left leg.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.

3.  A disability of the right Achilles tendon was not 
incurred in or aggravated by the Veteran's active service, 
and is not proximately due to or the result of, or aggravated 
by, an alleged in-service fracture of the left leg.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice with respect to the claims of 
entitlement to service connection for the right Achilles 
tendon and lumbar spine disabilities was provided to the 
Veteran in September 2004, prior to the initial AOJ decision 
on those issues in July 2005.  The Dingess elements of VCAA 
notice were provided to the Veteran in a letter dated in 
March 2006.  An additional notice letter was sent to the 
Veteran in February 2007, addressing his claim of entitlement 
to service connection for hypertension, prior to the initial 
adjudication of that claim in January 2008.  The February 
2007 letter provided notice on all the elements required by 
Dingess and Pelegrini.  The content of these notice letters 
fully complies with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Furthermore, the Veteran was told it was his responsibility 
to support the claims with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

The timing deficiency with regard to the March 2006 notice 
was cured by readjudication of the claims in a statement of 
the case and supplemental statements of the case issued after 
the notice was sent.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).


Despite receiving all legally required VCAA notice, the 
Veteran stated in a June 2008 statement that he was 
requesting advice as to how to proceed, and asked "What are 
the proofs for filing under these claims, I have the 
conditions, all of them, but what are the proofs?"  The RO 
has, however, provided him with notice of the evidence needed 
to substantiate claims for service connection and has told 
the Veteran of the evidence it found lacking when it denied 
his claims.  He has also had the assistance of his 
representative.  Hence, the Board is unable to discern any 
further notice that is legally required or that could assist 
the Veteran in substantiating his claims.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
The Board acknowledges the Veteran's assertion that all of 
his service treatment records have not been associated with 
the claims file.  He alleges that he was informed when he 
filed his first claim for service connection that his service 
treatment records had been burned in a fire.  This, however, 
cannot be true, as the Veteran's service, and therefore the 
creation of his service treatment records, post-dates the 
date of the 1973 fire.  All efforts to obtain his complete 
service treatment records have been exhausted.  Moreover, he 
has not specified what records he believes are missing.  A 
remand for an additional search would serve no useful purpose 
and not be likely to assist the Veteran in substantiating the 
claims.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

VA treatment records and records of the Veteran's treatment 
while incarcerated are in the claims folder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records.  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.
The Veteran has not been afforded a VA examination with 
respect to these claims.  There is no evidence that the 
claimed disabilities may be related to service.  The 
Veteran's service treatment records do not show findings of 
hypertension, a back injury or disability, or an injury of 
the right Achilles tendon, hearing loss or tinnitus.  

The Veteran has not reported that these conditions were 
present in service, and he has not reported a continuity of 
symptoms related to these disabilities since service.  
Additionally, there is no other probative evidence suggesting 
that any of these disabilities are related to a disability 
incurred in or aggravated by service.  As there is no 
evidence of any of these disabilities in service or for years 
after service, the Veteran does not assert continuity of 
symptomatology, and no probative evidence that any of the 
claimed disorders may be associated with the appellant's 
active service; the facts of this case do not meet the 
criteria to warrant a VA examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's diagnosed umbilical 
hernia and asthma are not diseases for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").


A.  Hypertension

The Veteran's service treatment records, including his dental 
records, are negative for any findings of elevated blood 
pressure or diagnosis of hypertension.  On examination in 
November 1976, prior to separation from service, the 
Veteran's blood pressure was 118/60, or normal.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2009).  The Board 
thus finds that while hypertension is a chronic disease, 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  In April 2007 
correspondence, the Veteran stated that he initially began to 
experience symptoms associated with hypertension, including 
dizziness and light headedness, in 1983, although he did not 
then know what it was.  His formal diagnosis was not until 
many years later, when he underwent liver biopsy for 
hepatitis C testing.  It is unclear when that was, as the 
initial diagnosis of hypertension is not of record, and 
neither is the record of liver biopsy.  

The first notation regarding a clinical finding of 
hypertension is dated in February 2005.  Correctional 
facility records at that time show that the Veteran's blood 
pressure was being monitored and that he was on medication 
for control of his hypertension.  Subsequent records show 
continued monitoring of hypertension.  At no time did any 
treatment provider relate the Veteran's hypertension to his 
active service.

Service connection may be granted when the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
there is no probative evidence establishing a medical nexus 
between military service and the Veteran's hypertension.  
Thus, service connection is not warranted.  Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).  

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim.  Significantly, the Veteran has not contended that 
hypertension initially manifested in service.  While his 
representative asserted that dental records might show 
elevated blood pressure, these records do not contain such 
findings.

Additionally, as a layperson, the Veteran is not competent to 
give a medical opinion regarding the etiology of his 
hypertension.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

He has reported symptoms of dizziness or feeling light 
headed, that he believes represented the onset of his 
disability; but he has also indicated that these symptoms did 
not begin until 1983, six or seven years after service.  

The Veteran does not have the medical expertise to provide an 
opinion regarding the etiology of current hypertension that 
was manifested long after service.  In sum, the issue does 
not involve a simple diagnosis.  The Veteran is competent to 
report that he has been told of a diagnosis of hypertension, 
but, has not reported such a diagnosis in service or in the 
years proximate to such service.  

While the Veteran essentially contends that his service 
experiences later caused his hypertension, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made this connection.  There are 
many potential causes of hypertension and it would take 
medical expertise to provide a probative opinion on this 
question.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service or to any 
incident therein.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hypertension, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Lumbar Spine

The Veteran contends that he has a disability of the lumbar 
spine as a result of the left leg fracture he sustained in 
service.  He does not assert that he sustained an injury of 
the lumbar spine in service, but rather than he injured the 
lumbar spine many years after service as a result of the 
residuals of the left leg fracture.

The Veteran's service treatment records are negative for any 
findings or complaints pertaining to the lumbar spine.  On 
examination in November 1976, prior to separation from 
service, the Veteran's lumbar spine was observed to have no 
abnormalities.  The Board thus finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
disability of the lumbar spine.  38 C.F.R. § 3.303(b).  The 
first post-service clinical evidence regarding the right 
Achilles tendon is not dated until January 1990, when the 
Veteran complained of back pain.  No assessment regarding his 
complaints was made at that time.

In May 1992, the Veteran sought treatment for what he 
described as a sudden onset of excruciating low back pain, 
with no recent history of trauma.  The assessment was lumbar 
muscle sprain.

There are no further clinical records pertaining to the 
lumbar spine until May 2002.  X-ray examination at that time 
revealed mild degenerative lumbar spondylosis.

There are no further clinical records pertaining to the 
lumbar spine.  At no time did any treatment provider relate 
the Veteran's complaints regarding the lumbar spine to his 
active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
disability of the lumbar spine.  Thus, service connection on 
a direct basis is not warranted.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  Nor is service connection on a 
secondary basis warranted.  Entitlement to secondary service 
connection presupposes the existence of an established 
service-connected disability.  

Here, the disability that the Veteran alleges caused his 
lumbar spine disability is being remanded by the Board.  As 
such, the Veteran is not yet service-connected for the 
residuals of a fracture of the left leg.  Even if he were, 
however, there is no probative evidence demonstrating a 
relationship between the Veteran's lumbar spine disability 
and his alleged residuals of a fracture of the left leg, 
including by way of aggravation.  

There is no competent opinion of record relating the lumbar 
spine disability to his history of a left leg fracture.  
Accordingly, the Board finds that service connection for a 
lumbar spine disability is not warranted.

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim.  Significantly, the Veteran himself has not 
contended that his lumbar spine disability initially 
manifested in service.  

Additionally, as a layperson, the Veteran is not competent to 
give a medical opinion that a remote leg fracture was the 
cause of his lumbar spine disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  

The Veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran is competent to report that he experienced low 
back pain and that he has been diagnosed with degenerative 
changes of the lumbar spine, but, as noted, he is not 
competent to provide a medical opinion regarding the 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's lumbar spine disability first manifested many 
years after service and is not related to his active service 
or to any incident therein.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a lumbar spine disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Right Achilles Tendon

The Veteran contends that he also has a disability of the 
right Achilles tendon as a result of the left leg fracture he 
sustained in service.  He does not assert that he sustained 
an injury of the right Achilles tendon in service, but rather 
than he injured the right Achilles tendon many years after 
service as a result of the residuals of the left leg 
fracture.

The Veteran's service treatment records are negative for any 
findings or complaints of a right Achilles tendon injury.  On 
examination in November 1976, prior to separation from 
service, the Veteran's right ankle was observed to have no 
abnormalities.  The Board thus finds that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
disability of the right Achilles tendon.  38 C.F.R. § 
3.303(b).  The first post-service clinical evidence regarding 
the right Achilles tendon is not dated until April 1990, when 
the Veteran reported a past history of a rupture of the right 
Achilles tendon.  He did not provide an approximate date of 
the injury, and no treatment records pertaining to the injury 
are of record.

In January 1996, the Veteran fell on ice and twisted his 
right ankle.  X-ray examination revealed an oblique fracture 
of the lateral malleolus.

There are no further clinical records pertaining to either 
the right ankle or the right Achilles tendon.  At no time did 
any treatment provider relate the Veteran's complaints 
regarding the right Achilles tendon to his active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
disability of the right Achilles tendon.  Thus, service 
connection on a direct basis is not warranted.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  Nor is service 
connection on a secondary basis warranted.  Entitlement to 
secondary service connection presupposes the existence of an 
established service-connected disability.  

The disability that the Veteran alleges caused his right 
Achilles tendon disability is being remanded by the Board.  
As such, the Veteran is not yet service-connected for the 
residuals of a fracture of the left leg.  Even if he were, 
however, there is no probative evidence demonstrating a 
relationship between the Veteran's right Achilles tendon 
disability and his alleged residuals of a fracture of the 
left leg, including by way of aggravation.  

There is no competent opinion of record relating the right 
Achilles tendon disability to his history of a left leg 
fracture.  Accordingly, the Board finds that service 
connection for a right Achilles tendon disability is not 
warranted.

In determining that service connection is not warranted, the 
Board has considered the Veteran's statements in support of 
his claim.  Significantly, the Veteran himself has not 
contended that his right Achilles tendon disability initially 
manifested in service.  

Additionally, as a layperson, the Veteran is not competent to 
give a medical opinion regarding the etiology of his right 
Achilles tendon disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

The Veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran is competent to report that he has been told of a 
diagnosis of a ruptured right Achilles tendon, but, as noted, 
he is not competent to provide a medical opinion regarding 
the etiology.  He has not reported that any medical 
professional has related a right Achilles tendon disability 
to the left fracture.

While the Veteran contends that the in-service fracture later 
caused his disability of the right Achilles tendon, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's right Achilles tendon disability first 
manifested many years after service and is not related to his 
active service or to any incident therein.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right Achilles tendon 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a lumbar spine disability, to include 
as secondary to the residuals of a fracture of the left leg, 
is denied.

Service connection for a disability of the right Achilles 
tendon, to include as secondary to the residuals of a 
fracture of the left leg, is denied.


REMAND

The Veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma sustained in 
service.  Specifically, he asserts that he was exposed to 
acoustic trauma as a result of field artillery missions.  He 
alleges that he first noticed tinnitus and diminished hearing 
while in service.  He points to the November 1976 report of 
examination conducted prior to his separation from service, 
which shows that he complained of a history of ear problems, 
as corroboration of his contentions.  Audiological 
examination at that time, however, revealed hearing loss that 
did not meet VA criteria for consideration as a disability.  
See 38 C.F.R. § 3.385 (2009).

Post-service treatment records do not demonstrate that the 
Veteran has been diagnosed with either bilateral hearing loss 
or tinnitus.  The Veteran, however, is competent to report 
the presence of both diminished hearing acuity and tinnitus.  
See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is reporting a 
contemporaneous medical diagnosis).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Veteran has not yet been afforded a VA examination with 
respect to his claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  Because the Veteran 
has provided credible testimony regarding exposure to 
acoustic trauma in service, and he is competent to report 
current hearing loss and tinnitus, and the onset of each in 
service, as each are experienced through the Veteran's 
senses, and it remains unclear to the Board whether his 
current bilateral hearing loss and tinnitus are related to 
noise exposure during service, the Board concludes that a 
remand for an examination and etiological opinion is 
necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also concludes that a remand for an examination is 
necessary with respect to the Veteran's claims of entitlement 
to service connection for the residuals of a fracture of the 
left leg, and right and left knee disabilities.

The Veteran contends that he fractured his left leg in 
service while playing football, and asserts that he has 
continued to experience difficulties with his left leg since 
that time.  He additionally asserts that he injured both 
knees in service, and that he has continued to experience 
knee trouble since the initial in-service injuries.  With 
respect to his right knee, he asserts that he first 
experienced difficulty with his right knee when his left leg 
was put in a cast for six weeks after the fracture.

The Veteran's service treatment records do not demonstrate a 
fracture of the left leg or knee injuries.  However, on 
examination in November 1976, prior to the Veteran's 
separation from service, the Veteran complained of swollen 
and painful joints, "trick" or locked knees, and a history 
of broken bones.  Physical examination, however, revealed no 
abnormalities.

Post-service clinical records show that in October 1979 the 
Veteran injured his left knee while playing football.  Later 
that month, he underwent surgical repair of a medial meniscus 
and anterior cruciate ligament tears.  By October 1990, he 
had undergone an additional surgical procedure on the left 
knee.

A May 2002 X-ray report showed mild bilateral degenerative 
joint disease involving the medial and femoropatellar joint 
compartments.

The Veteran has not yet been afforded a VA examination in 
conjunction with his claims for service connection for the 
residuals of a fracture of the left leg, and for right and 
left knee disabilities.  As the Veteran has provided credible 
testimony regarding the in-service injuries and continuity of 
symptomatology, and the record reflects post-service 
treatment for complaints regarding the knees, the Board finds 
that a remand for an examination and opinion is required in 
order to fairly address the merits of his claims.  38 C.F.R. 
§ 3.159(c)(2) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In determining that examination of the Veteran is required, 
the Board notes that the Veteran is currently incarcerated.  
Incarcerated Veterans are entitled to the same care and 
consideration given to their fellow Veterans.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 
Vet. App. 190 (1991)).  Further, the Court has cautioned 
"those who adjudicate claims of incarcerated Veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement." Id.

As such, on remand, VA must either afford the Veteran formal 
VA audiological and orthopedic examinations, or if that is 
not possible, coordinate efforts with the correctional 
facility to accommodate the Veteran by arranging for an 
examination to be conducted at the correctional facility at 
which he is incarcerated to determine whether it is at least 
as likely as not that his bilateral hearing loss, residuals 
of a left leg fracture, and right and left knee disabilities 
are related to service.

If it is not possible to have him examined at the prison 
facility, depending on when he is scheduled to be released, 
in light of Bolton and Wood, the Board concludes that a VA 
examiner should review the Veteran's medical records and 
opine as to whether it is at least as likely as not that 
these disabilities were either incurred in service or 
aggravated during his period of service.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
audiological examination for the 
purpose of ascertaining whether his 
bilateral hearing loss and tinnitus are 
the result of his active service.  If 
that is not possible, coordinate 
efforts with the correctional facility 
to accommodate the Veteran by arranging 
for an examination to be conducted at 
the correctional facility at which he 
is incarcerated to determine whether it 
is at least as likely as not that his 
bilateral hearing loss is related to 
service.

If it is not possible to have him 
examined at the prison facility, 
forward the Veteran's claims file for 
review by a VA examiner for the purpose 
of rendering an opinion as to whether 
it is at least as likely as not that 
his current bilateral hearing loss or 
tinnitus was either incurred or 
aggravated during his period of 
service.  

The report of examination should reflect 
that the claims folder was reviewed.  All 
opinions should be accompanied by a 
rationale, with citation to relevant 
medical findings.  In answering these 
questions, the examiner should 
specifically address the Veteran's report 
of his hearing loss and tinnitus having 
first manifested during his period of 
active service.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on 
the absence of evidence in the Veteran's 
service medical records to provide a 
negative opinion).  

Based upon a review of the claims folder, 
the examiner should provide opinions as 
to the following:

a)	Is it at least as likely as not 
(50 percent probability or 
greater) that the Veteran's 
hearing loss began in service or 
is otherwise the result of a 
disease or injury during service, 
including as a result of field 
artillery missions, or in-service 
history of ear infections?  

b)	Is it at least as likely as not  
that current tinnitus began in 
active service, or is otherwise 
the result of a disease or injury 
in service, including as a result 
of field artillery missions or in-
service history of ear infections?  

2.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any 
current left leg and bilateral knee 
disabilities.  If that is not possible, 
coordinate efforts with the 
correctional facility to accommodate 
the Veteran by arranging for an 
examination to be conducted at the 
correctional facility at which he is 
incarcerated to determine whether it is 
at least as likely as not that his leg 
and knee complaints are related to 
service.

If it is not possible to have him 
examined at the prison facility, 
forward the Veteran's claims file for 
review by a VA examiner for the purpose 
of rendering an opinion as to whether 
it is at least as likely as not that 
his current leg and knee disabilities 
were incurred in or aggravated during 
his period of service.  

The claims file must be reviewed by the 
examiner and the examination report 
should note that review.  The examiner 
should provide the rationale for all 
opinions provided, with citation to 
relevant medical findings.  The 
examiner should specifically opine as 
to the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any current disorder 
of the left leg or knees first 
manifested during the Veteran's 
active service, or is otherwise 
related to a disease or injury 
during the Veteran's active 
service?  In this regard, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms 
of left leg and bilateral knee 
problems after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 
(examination found inadequate 
where examiner did not comment on 
the Veteran's report of in-service 
injury and relied on the lack of 
evidence in the service medical 
records to provide a negative 
opinion).  If the Veteran's left 
leg and knee complaints are 
attributable to factors unrelated 
to his military service, the 
examiner should specifically so 
state.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Then, return 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


